The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2020 has been entered.
 
Currently, claims 1-5, 7-10, 20-21, 23-25 are pending in the instant application.    Claims 20 and 23-25 are withdrawn due to the amendment to the claims.  Claim 6, 11-19, and 22 have been canceled.  This action is written in response to applicant’s correspondence submitted 12/15/2020. All the amendments and arguments have been thoroughly reviewed but were found insufficient to place the instantly examined claims in condition for allowance.  Any rejections not reiterated in this action have been withdrawn as necessitated by applicant’s amendments to the claims. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  

Election/Restrictions

Newly added claims 23-25 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claims 23-25 are directed to determining protein levels, however the originally filed claims were directed to nucleic acid levels.  Detection of protein and nucleic acid levels are biological and functional different methods and distinct from each other.  The method of determining mRNA levels requires different reagents and comprises different steps that is not present in method of determining protein levels.  The end result is distinct as well nucleic acid versus protein levels detected.  Thus the operation, function and effects of these different methods are different and distinct from one another.    
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 11, 13-19, and 22 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claims 1-5, 7-10 and 21 are under examination.  Claims 1-5, 7-10 and 21 are under examination with regard to the combination of the 4 genes ELAV4, CADPS, RGS17, and KCNJ11. 

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites “administering to said subject an antitumor agent or therapy, tyrosine kinase, or mTOR inhibitor .  Appropriate correction is required.

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-10 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) the judicial exception of an abstract idea and law of nature. The claims recite abstract ideas that include mental processes.  This judicial exception is not integrated into a practical application because the additional elements recited in the claims do not integrate the abstract idea or law of nature.  This rejection was previously presented and is rewritten below.  
The following three inquiries are used to determine whether a claim is drawn to patent-eligible subject matter:
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? Yes all of the claims are directed to methods.
Step 2A.  Is the claim directed to a law of nature, a natural phenomenon or an abstract idea (judicially recognized exception)? Yes claims 1-5 and 7-10 are directed to abstract ideas and a natural phenomenon.

said one to four transcribed sequences in known reference specimens, wherein said reference specimen is a known neuroendocrine tumor the step of comparing and classifying the sample as containing neuroendocrine tumor cells if said expression levels are positively correlated to the said transcribed sequences in the reference specimen, wherein said neuroendocrine tumor cells are selected from the group consisting of adrenal-pheochromocytoma/paraganglioma, gastrointestinal neuroendocrine tumor, pulmonary carcinoid, pulmonary small cell or large cell carcinoma, pancreatic neuroendocrine tumor, Merkel cell carcinoma, and medullary thyroid carcinoma, the step of comparing and classifying is directed to a mental process including evaluation of previously recorded information.  The step of classifying is further directed to a law of nature, the natural correlation between the expression level of ELAV4, CADPS, RGS17, and KCNJ11 and presence of carcinoma. 
The claims recite the abstract idea of mental processing of “comparing” expression levels and “classification” of the sample.  Neither the specification nor claims set forth limiting definitions for comparing or classifying and each of these steps have been given their broadest reasonable interpretation as including a step that can be accomplished mentally.  For instant, an individual may read a medical report, information in a database to ascertain the expression level of known neuroendocrine samples, particularly by reading results obtained by a process of microarray hybridization analysis, comparing the data from the sample to the known sample by critical thinking process wherein one mentally compares the expression level of panel of gene in a sample to a level in known samples and concluding a subject as likely to not have neuroendocrine tumor, including the recited subtypes which is performed by critical thinking or by verbally or written communication. 

These judicial exception is not integrated into a practical application because the claim does not recite additional elements that use or apply the judicial exceptions in manner that imposes a meaningful limit on the judicial exception.  While the claim recites administering to said subject an antitumor agent or therapy,  this therapy is not specific and encompasses any type of therapy and does not provide any information as to how the patient is to be treated, what the treatment is and covers any possible treatment that a doctor decides to administer to the patient and is recited at a high level of generality that it does not even require to take the classification step outcome into account when deciding which treatment to administer, making the limitation inclusion in this claim at best nominal.  Additionally the step of treating is conditional as the claim recites “if said sample is classified as containing neuroendocrine cells” Additionally the classifying step occurs only if expression levels are positively correlated and classifying the sample is a conditional step as such the step of administering is a conditional step.  Claim 1 tells a relevant audience about the expression and classification of a tumor and at most adds a suggestion that the doctor take those laws into account when treating their patients and the limitation fails to meaningfully limit the claim because it does not require any particular application of the recited classification and is at best the equivalent of merely adding the words “apply it” to the judicial exception.  The recitation of generic recitation of detection of expression RNA or cDNA or recitation of well-known routine and conventional expressed RNA or cDNA in a sample and comparison to known neuroendocrine samples does not add a 
With regard to claim 2-5 and 7-10, the claims further limit the step of determining mRNA expression levels of one to four sequences in a sample obtained from a subject.  The claims do not further limit or include additional elements that integrate the law of nature and abstract idea recited within the claims.  These claims further limit the step of determining mRNA expression.
Step 2B:  Does the claim recite additional elements that amount to significantly more than the judicial exception? No.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Based upon consideration of all the relevant factors with respect to the claims as a whole, as well as consideration of elements/steps in addition to the judicial exceptions the present claims fail to meet the elements required for patent eligibility.  The rationale for this determination is explained below:
               Besides the abstract comparison and classification steps within the claims, the claims do not set forth any additional elements or steps that are not generically recited and do not require specific reagents that in combination would be significantly more than the judicial exception.   Dependent claims recite detection by cDNA copies, amplification, quantitative PCR, formalin fixed paraffin embedded sample, which are well known routine and conventional methods in expression analysis. 
Obtaining a biological sample in order to perform tests is well-understood, routine and conventional activity for those in the field of diagnostics.  Additional steps of determining gene 
The steps are recited at such a high level of generality that they amount to insignificant presolution activity, necessary steps for data gathering for anyone who wishes to carry out the required comparing step.  The detection of expression merely instructs a scientist to use well established, routine and conventional expression analysis techniques to gather data necessary for the comparing and classification, including previously recorded database analysis of microarray data.  When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional machine of transformation of particular article, or combination of elements in this step that distinguishes it from well-understood, routine, and conventional data gathering activity engaged in by scientists prior to applicant's invention, and at the time the application was filed.  Further, it is well established that the mere physical or tangible nature of additional elements such as the obtaining and measuring steps does not automatically confer eligibility on a claim directed to an abstract idea.  Additionally, the method claims does not result in an inventive concept that transforms the natural phenomenon of the association of 
	Consideration of the additional elements as a combination also adds no other meaningful limitations to the exceptions not already present when the elements are considered separately because the steps of the claim merely direct one to gather data necessary to implement the abstract steps and prognosis step using widely used conventional techniques.  
Accordingly, it is determined that the instant claims are not directed to patent eligible subject matter.
Response to Arguments
The response traverses the rejection on pages 6-8 of the remarks mailed 12/15/2020.  The response the present claim amendments address the Office’s prior comments.  The response asserts that claim 1 now recites a method of treating neuroendocrine tumor with a particular 
 	The response further points to Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals, 887F 3d 1117 (Fed. Cir. 2018) and Diamond v. Diehr 450 USC 175(1981) and asserts that additional steps that were not remotely related to a medical treatment was used as a basis for taking action and the claim is directed to a judicial exception does not depend on simply whether the claim is drawn to a method of treatment or a particular manner with certain level of specifically and asserts that the office action applies an improper standard for performing the analysis under step 2A.  This response has been reviewed but not found persuasive.  As addressed in the rejection above the additional steps recited within the claim do not result in a combination of steps that is significantly more than the judicial exception nor do the additional elements integrate the judicial exception.  The additional elements within the claim merely 
	The response further asserts that the present claims do not monopolize the judicial exception and claim 1 recites particular acts of medical interventions rather than the words apply it.  The response addressed the administering step and asserts this step cannot tie up the entire technology environment or field of use.  The response asserts the claims integrate the alleged judicial exceptions into a practical application in view of determining, comparing, classifying and administering steps. The claims as a whole are patent eligible under the first step of the Mayo framework.  This response has been thoroughly reviewed but not found persuasive.  The criteria to meet step 2A is that the additional elements or combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exceptions.  In the instant case the additional elements recited within the claim are conditional limitations that are not additional elements that necessarily apply or use the judicial exception.  While the step of administering uses the classification step, which is a judicial exception, this step is conditional and is only performed if the tumor is classified as 
	

Claim Rejections - 35 USC § 112- New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-10 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
The amendment to the claim 1, reciting “administering to said subject an antitumor agent or therapy, tyrosine kinase or mTOR inhibitor if said sample is classified as containing neuroendocrine tumor cells” changes the scope of the claim and administering tyrosine kinase and mTOR inhibitor if said sample is classified as containing neuroendocrine tumor cells is not supported in the specification and raises the issue of new matter.  The specification teaches a method that comprises distinguishing metastatic pancreatic endocrine tumor and method may comprise identifying, selecting, providing a recognized therapy such as tyrosine kinase and mTOR inhibitors specifically recognized for pancreatic tumors (see pg. 5, lines 7-11).  The specification does not teach tyrosine kinase and mTOR inhibitor therapy for any other neuroendocrine carcinomas except pancreatic tumors.  The specification further teaches given a diagnosis, administration of an appropriate anti-tumor agent or therapy or withholding or alteration of an anti-tumor agent or therapy may be used to treat cancer classified as neuroendocrine tumor/cancer (see page 6, lines 4-9).  The instant disclosure does not provide support for treating the genus of neuroendocrine tumors or the recited neuroendocrine tumors within claim 1 with tyrosine kinase and mTOR inhibitors.  The instant disclosure only supports tyrosine kinase and mTOR inhibitor therapy for pancreatic neuroendocrine carcinomas.  As such the recitation of administering to said subject tyrosine kinase or mTOR inhibitor if said sample is classified as containing neuroendocrine tumor cells is new matter.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-5, 7-10 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Erlander (US 20060094035).  This rejection was previously presented and is reiterated below.  
Erlander teaches a method of detecting expressed RNA and cDNA copies in a cancer cell to classify tumor origin.  Erlander teaches classification of tumor cell type of neuroendocrine tumor of bowel and thyroid-medullary origin (para 46 and para 59).  Erlander teaches classification of tumor cells by appropriate classification algorithmic using a training set of known tumor types and levels of expression (See para 68).  Erlander teaches tumor sample comprises lymph nodes (see para 65) (claim 21) Erlander teaches detection of expression of CADPS, ELAVL4, RGS17, KCNJ11 (see para 79 and table spanning pg. 10-12).  Erlander teaches detection of expression by RT-CPR and Q-PCR (see para 90) and teaches PCR primers used to generate a PCR amplicon of 50 nucleotides (see para 99) (claims 2-9).  Erlander teaches expression of gene sequence in FFPE samples (see para 91) (claims 10). Erlander teaches .

Claims 1-5, 7-10 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Erlander (US 2012/0258442 A1).  This rejection was previously presented and has been applied to the claims. 
Erlander teaches  obtaining cell containing a sample from the subject and includes sample from lymph nodes (see para 65) (claim 21) and FFPE samples (see para 54) (claim 10).  Erlander teaches identification of cancer type of a subject and treatment of the cancer based on the identification of cancer classification by gene expression (see para 18). Erlander teaches administering an appropriate antitumor agent or therapy (see para 19).  Erlander teaches determining expression levels of ELALV4, CADPS, RGS17, and KCNJ11 (see table pg 8-9) (claim 6).  Erlander teaches determining expression by quantitative PCR including a label and amplifying a region of at least 50 nucleotides in length (see para 84) (claims 2-9).  Erlander teaches determining expression of one or more sequences in sample, comparing the expression level to gene sequences in a plurality of known tumor sets to identify the origin of cancer (see para 63 and para 64). Erlander teaches the plurality of known tumor types include adrenal-cortical and adrenal pheochromocytoma, neuroendocrine-pancreas cancer, merkel cell carcinoma, gastrointestinal carcinoid, small/large neuroendocrine lung cancer, thyroid medulla carcinoma (see para 56).  
Response to Arguments
The response traverses of rejection of Erlander ‘035 on pages 8 of the remarks mailed 12/15/2020.  The response asserts that claim 1 has been amended to recite one to four sequences selected from ELAVL4, CADPS, RGS17, and KCNJ11.  The response asserts that Erlander comprising, comprising is inclusive or open-ended and does not exclude additional unrecited elements or method steps.  The recitation of comprising allows for additional unrecited elements in addition to additional steps, including additional steps of determining expression levels of additional sequences.  The claims are not limited to determining expression of only 4 genes nor do the claims recite limitations that indicate only 4 or fewer genes are determined, for example.  The claim does not recite determining expression level of 4 or fewer genes.  The claims do not exclude additional steps of determining mRNA levels of additional genes.  The claims are not limited to only detecting the mRNA levels of ELAVL4, CADPS, RGS17, and KCNJ11 and classifying the sample by mRNA levels of only ELAVL4, CADPS, RGS17, and KCNJ11.  As such the claim is given its broadest reasonable interpretation to include additional elements and steps which encompass analysis of additional gene expression levels and thus anticipated by Erlander ‘032 and ‘442.  
The response addresses the rejection of Erlander ‘442 and asserts that claims 11-19 and 21 have been canceled. It is noted that claim 21 has not been canceled and is pending.  Additionally it is noted that Erlander ‘442 has been applied to claims 1-5 and 7-10 and 21 and anticipates the claims for the reasons of record.  Additionally ‘442 anticipates the claims for the reasons Erlander ‘032 anticipates the claims, as addressed above. For these reasons and reasons of record, the rejection is maintained. 


Conclusion
No claims are allowable.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAE L BAUSCH whose telephone number is (571)272-2912.  The examiner can normally be reached M/W-F from 10a-3p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571) 272-0731.  
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.



/SARAE L BAUSCH/Primary Examiner, Art Unit 1634